      Case 3:19-cv-30044-MGM Document 20 Filed 06/17/19 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
                               (SPRINGFIELD)

                                               Civil Action No.: 3:19-cv-30044-MGM

LEAH KEELEY                                    )
                                               )
            Plaintiff                          )
                                               )
v.                                             )
                                               )
FIRST STUDENT MANAGEMENT, LLC                  )
                                               )
            Defendant                          )



                                AMENDED COMPLAINT
                        (Leave to File Granted on May 28, 2019)

                                        Parties

1.   The Plaintiff, Leah Keeley (“Ms. Keeley”), is a natural person with a residence at
     30 Wilber Street, Springfield, Massachusetts.


2.   The Defendant, First Student Management, LLC (“First Student”), is a foreign
     corporation with its principal place of business at 600 Vine Street, Suite 1400,
     Cincinnati, Ohio and its Massachusetts office located at 68 Industrial Blvd. Suite
     6, Hanson, Massachusetts. First Student regularly conducts business in the
     Commonwealth of Massachusetts, including but not limited to, Hampden County.


                                Jurisdiction and Venue


3.   This Court has jurisdiction pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.


4.   Venue is proper because First Student Management, LLC is a limited liability
     company which operates in Massachusetts.
       Case 3:19-cv-30044-MGM Document 20 Filed 06/17/19 Page 2 of 7




                                  Statement of Facts

5.    First Student provides school bus transportation services to school districts.


6.    Ms. Keeley was employed as a dispatcher with First Student from December 1,
      2014 through July 25, 2018.


7.    Ms. Keeley is a woman.


8.    Ms. Keeley is also the guardian and sole care provider for a young man with
      advanced muscular dystrophy. (“Steven”).


9.    Throughout Ms. Keeley’s employment with First Student, Brian Shaw (“Mr.
      Shaw”), was Ms. Keeley’s supervisor.


10.   When she began her employment with First Student, Ms. Keeley was clear with
      Mr. Shaw that she was Steven’s sole care provider and, as such, she would
      require time off to attend medical appointments and/or attend to Steven’s unique
      needs.


11.   Mr. Shaw assured Ms. Keeley that he would make it work and Ms. Keeley would
      be permitted to care for Steven.


12.   At the time Ms. Keeley was hired, Steven’s illness was not yet significantly
      advanced and she was able to leave him unattended for several hours at a time.


13.   In 2016, Ms. Keeley was involved in a car accident and she suffered prolonged
      symptoms from a sustained concussion. She requested and received leave
      pursuant to the Family and Medical Leave Act (“FMLA Leave”).




                                            2
       Case 3:19-cv-30044-MGM Document 20 Filed 06/17/19 Page 3 of 7



14.   When she returned from her FMLA Leave in March 2017, Mr. Shaw called Ms.
      Keeley into his office and informed her that he had not been happy with her
      performance prior to her FLMA Leave and he warned her that he would be
      closely observing her performance.


15.   Ms. Keeley was surprised by Mr. Shaw’s statements because Mr. Shaw had
      never previously raised any performance concerns and had stated in an email
      that he felt that the company needed her.


16.   Mr. Shaw’s sudden concerns further surprised Ms. Keeley as she maintained an
      excellent working relationship with her co-workers.


17.   Upon Ms. Keeley’s return from FMLA Leave, however, Steven’s illness had also
      progressed. Ms. Keeley was no longer able to leave Steven unattended and his
      medical needs increased.


18.   Despite the increased demands of Steven’s care, Ms. Keeley continued to work
      shifts that Mr. Shaw had difficulty staffing, including taking shifts on a moment’s
      notice, taking additional on-call shifts, working on previously scheduled days off,
      and staying after her scheduled shift to complete work.


19.   Shortly after Ms. Keeley returned from FMLA Leave, Mr. Shaw angrily informed
      her that he intended to terminate her if she was even a minute late.


20.   A few days after Mr. Shaw’s threat to terminate Ms. Keeley, Steven’s in-home
      nurse was unable to work due to a personal emergency. As Steven required
      round the clock care, Ms. Keeley could not leave him alone and she called Mr.
      Shaw to inform him that she would report to work as soon as she could find care.


21.   The following day when Ms. Keeley returned to work, Mr. Shaw terminated her
      employment and stated that she was unreliable.

                                            3
       Case 3:19-cv-30044-MGM Document 20 Filed 06/17/19 Page 4 of 7



22.   Further, throughout the course of her employment, Ms. Keeley repeatedly heard
      Mr. Shaw make disparaging comments about female employees including stating
      that he believed men would do a better job and openly wishing he could hire all
      men.


23.   Additionally, Mr. Shaw would become explosive and demeaning toward Ms.
      Keeley and other female employees although he maintained a professional
      demeanor with male employees.


24.   Although male colleagues were tardy, or used sick and vacation time in
      substantially similar ways, they were not subjected to increased scrutiny or angry
      outbursts.


25.   Ms. Keeley filed a Charge of Discrimination with the Massachusetts Commission
      Against Discrimination (“MCAD”) on October 10, 2018 and alleged discrimination
      on the basis of Gender, Disability, and Retaliation for opposing discriminatory
      practices.


26.   Ms. Keeley requested to withdraw her Charge from MCAD to file a private right of
      action in civil court on December 20, 2018, and received the Withdrawal on
      January 30, 2019.


                                   Statement of Claims

                          Discrimination Based on Handicap
                                   G. L. c. 151B, § 4

27.   The allegations contained in Paragraphs 1-26 are hereby realleged, reasserted,
      and reiterated as if fully set forth herein.




                                              4
       Case 3:19-cv-30044-MGM Document 20 Filed 06/17/19 Page 5 of 7



28.   Mr. Shaw, Ms. Keeley’s supervisor, discriminated against her on the basis of her
      disability when he took adverse employment actions against Ms. Keeley
      including but not limited to terminating her employment because she required
      FMLA Leave for herself and to care for Steven.


29.   As a result of Mr. Shaw’s conduct, Ms. Keeley suffered damages including but
      not limited to lost wages and emotional distress.


                           Discrimination Based on Gender
                                     G. L. c. 151B, § 4


30.   The allegations contained in Paragraphs 1-29 are hereby realleged, reasserted,
      and reiterated as if fully set forth herein.


31.   Mr. Shaw, Ms. Keeley’s supervisor, discriminated against her on the basis of her
      gender when he repeatedly made disparaging comments about female
      employees, including but not limited, to stating that he wished he could hire all
      male employees, and routinely engaging in a pattern of explosive and demeaning
      interactions with female employees.


32.   As a result of Mr. Shaw’s conduct, Ms. Keeley suffered damages including but
      not limited to lost wages and emotional distress.


                                        Retaliation
                                     G. L. c. 151B, § 4


33.   The allegations contained in Paragraphs 1-32 are hereby realleged, reasserted,
      and reiterated as if fully set forth herein.




                                              5
       Case 3:19-cv-30044-MGM Document 20 Filed 06/17/19 Page 6 of 7



34.   Mr. Shaw took several adverse employment actions against Ms. Keeley as a
      result of her engaging in protected activity, including but not limited to, negative
      performance reviews, additional scrutiny, and termination.
.
35.   As a result of Mr. Shaw’s unlawful retaliation, Ms. Keeley suffered damages
      including but not limited to, lost wages and emotional distress.


                                        Retaliation
                                    29 U. S. C. § 2615


36.   The allegations contained in Paragraphs 1-35 are hereby realleged, reasserted
      and reiterated as of fully set forth herein.


37.   Ms. Keeley requested and received FMLA leave.


38.   Upon her return from FMLA Leave Mr. Shaw took a number of adverse
      employment actions against Ms. Keeley, including but not limited to negative
      performance reviews, additional scrutiny, and termination.


39.   Ms. Keeley’s FMLA Leave was a substantial factor in Mr. Shaw’s decision to
      subject Ms. Keeley to a number of adverse employment actions leading up to
      and including her termination.


THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS SO TRIABLE.


      WHEREFORE, the Plaintiff, Leah Keeley hereby requests this Court:


      1.     to enter judgment in her favor on each Count of the Complaint;


      2.     to award compensatory damages, including, but not limited to, lost wages
             and emotional distress damages;

                                              6
           Case 3:19-cv-30044-MGM Document 20 Filed 06/17/19 Page 7 of 7




         3.       to award punitive damages;


         4.       to award costs and attorney’s fees; and


         5.       for such other relief as this Court deems proper.


                                                       Respectfully submitted,

                                                       The Plaintiff,
                                                       Leah Keeley,
                                                       By her attorney,



                                                       /s/Tani E. Sapirstein__________
                                                       Tani E. Sapirstein, Esq.
                                                       BBO No. 236850
                                                       SAPIRSTEIN & SAPIRSTEIN, P.C.
                                                       1331 Main St., 2nd Floor
                                                       Springfield, MA 01103
                                                       Tel. (413) 827-7500
Dated: June 17, 2019                                   Fax (413) 827-7797


                                        CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of June, 2019, a true and accurate copy of
the foregoing document, filed through the ECF system, will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing and paper copies
will be sent to those indicated as non-registered participants.


                                                       /s/Tani E. Sapirstein_____
                                                       Tani E. Sapirstein, Esq.




K:\CASEFILE\Keeley, Leah 2018 816\Pleadings\Federal Court\Complaint\6.17.19 Amended Complaint.docx



                                                           7
